Exhibit 10.2

THE GYMBOREE CORPORATION

500 Howard Street

San Francisco, California 94105

October 31, 2012

Kip M. Garcia

[                    ]

Re: Terms of Employment

Dear Kip:

We are very pleased that you have agreed to serve as Interim Chief Executive
Officer of The Gymboree Corporation (the “Company”) and Giraffe Holding, Inc.
(“Parent”) beginning as of September 25, 2012 (the “Effective Date”). This
letter agreement (this “Agreement”) sets forth certain terms of your employment.

 

1. Base Salary. Beginning on the Effective Date, your annual base salary has
been increased to $500,000.

 

2. Annual Bonus. You will be eligible for an annual cash bonus with a target
amount equal to 100% of your annual base salary, subject to your continued
employment on the date of payment.

 

3. Additional Compensation. The Company will pay you additional compensation
equal to $250,000 on the date that is six months following the Effective Date
and further additional compensation equal to $250,000 on the first anniversary
of the Effective Date, provided, in each case, that you remain employed by the
Company on the applicable payment date.

 

4.

Severance. If your employment is terminated by the Company without Cause (as
defined below) or you terminate your employment for Good Reason (as defined
below), in either case, within two years of the Effective Date, you will,
subject to your signing within 45 days of the date of your termination (and not
subsequently revoking) an effective general release of claims (the “Release”) in
a form reasonably acceptable to the Company and your continued compliance with
the requirements of paragraph 5 below, be entitled to the following amounts:
(i) $1 million in cash, which shall be payable in equal installments in
accordance with the Company’s regular payroll schedule over the two-year period
commencing on the date of such termination, with the first payment to be paid in
arrears on the 60th day following such date of termination, and (ii) a grant of
22,222 units (the “Units”) of the Parent’s common stock (consisting of nine
shares of the Class A common stock and one share of the Class L common stock)
under the Company’s 2010 Equity Incentive Plan and subject to the Amended and
Restated Stockholders Agreement dated December 23, 2011, which shall be payable
within 10 days of the date of such termination. All amounts payable under this
paragraph 4 will reduce, on a dollar-for-dollar basis, the amount of severance
otherwise payable to you under any other severance plan or policy of the Company
or its affiliates, including, without limitation, The Gymboree Corporation
Management Severance Plan, as amended from time to time. For purposes of this
Agreement, the following definitions will apply:



--------------------------------------------------------------------------------

  a. “Cause” means: (i) any act of personal dishonesty taken by you in
connection with your responsibilities as an employee and intended to result in
substantial personal enrichment of you, (ii) your commission of a felony or
other crime involving dishonesty, (iii) a willful act by you which constitutes
gross misconduct and which is injurious to the Company, (iv) continued
substantial violations by you of the your employment duties which are
demonstrably willful and deliberate on your part after there has been delivered
to you a written demand for performance from the Company which specifically sets
forth the factual basis for the Company’s belief that you have not substantially
performed your duties, or (v) any act that would constitute a material violation
of the standards set forth in paragraph 5 below.

 

  b. “Good Reason” means the occurrence of any of the following without your
express written consent: (i) the material reduction of your authority, duties or
responsibilities relative to your authority, duties or responsibilities in
effect immediately prior to such reduction; provided, however, that a
significant reduction in your title, duties or responsibilities solely by virtue
of the Company being acquired and made part of a larger entity shall not
constitute Good Reason; and provided, further, that the Board’s determination
that you shall no longer serve as Interim Chief Executive Officer and that you
shall resume your duties as President of the Company shall not constitute Good
Reason, (ii) a material reduction by the Company in your annual base salary
relative to the annual base salary in effect immediately prior to such
reduction; or (iii) the required relocation of your primary geographic work
location by more than 50 miles.

 

5. Restrictive Covenants.

 

  a. Non-Competition. You agree that the Company would likely suffer significant
harm from your competing with the Company or any of its affiliates, and by
accepting the payments set forth in paragraph 4 of this Agreement you agree that
you will not, commencing on the Effective Date and continuing until the end of
the 24-month period following the termination of your employment, directly or
indirectly, own, operate, manage, consult with, control, participate in the
management or control of, be employed by, maintain or continue any interest
whatsoever in, any third party or other entity (hereafter a “Person”), in any
jurisdiction in which the Company or any of its affiliates does business, that
is a children’s (under age 13) apparel specialty retailer (the “Restricted
Field”), without the Company’s written consent. Notwithstanding the foregoing,
you shall have the right to seek employment with a Person engaged in the
Restricted Field if (i) such Person’s total activities and revenues in the
Restricted Field represent less than twenty percent (20%) of such Person’s total
activities and revenues and (ii) you are not hired to manage, oversee or be in
any way associated with, and does not manage, oversee or become associated with,
the Restricted Field. You shall, however, not be in default under this agreement
solely by virtue of your holding, strictly for portfolio purposes and as a
passive investor, no more than one percent (1%) of the issued and outstanding
shares of, or any other interest in, any body corporate or other entity whose
shares are listed on any widely recognized stock exchange, the business of which
is in the Restricted Field or is otherwise in competition, in whole or in part,
with the business of the Company or any of its affiliates.



--------------------------------------------------------------------------------

  b. Non-Solicitation; Non-Hire. You agree that the Company and its affiliates
would likely suffer significant harm from solicitation of employees of the
Company, and by accepting the payments and benefits under this Agreement you
agree that you will not, commencing on the Effective Date and continuing until
the end of the 24-month period following the termination of your employment,
whether on your own behalf or on behalf of any other Person, either directly or
indirectly hire, solicit, induce, persuade, or entice, or endeavor to solicit,
induce, persuade, or entice any person who is then employed by or otherwise
engaged to perform services for the Company or any of its affiliates to leave
that employment or cease performing those services.

 

  c. Confidentiality. You agree that you will continue to protect Confidential
Information, as defined here, and that you will never, directly or indirectly,
use or disclose it. As used in this agreement, “Confidential Information” means
any and all information of the Company or any of its affiliates that is not
generally known to others with whom it competes or does business. Confidential
Information also includes all information received by the Company with any
understanding, express or implied, that the information would not be disclosed.

 

  d. Remedies. You agree that it is impossible to measure in money the damages
that will accrue to the Company or any of its respective affiliates in the event
that you breach any of the restrictive covenants contained herein. In the event
that you breach any such restrictive covenant, the Company or any of its
affiliates shall be entitled to an injunction restraining you from violating
such restrictive covenant (without posting any bond). If the Company or any of
its respective affiliates shall institute any action or proceeding to enforce
any such restrictive covenant, you hereby waive the claim or defense that the
Company or any of its affiliates has an adequate remedy at law. The foregoing
shall not prejudice the Company or any of its affiliates’ right to require you
to account for and pay over to the Company or any of its respective affiliates,
and you agree to account for and pay over, the compensation, profits, monies,
accruals or other benefits derived or received by you as a result of any
transaction constituting a breach of any of the restrictive covenants herein. In
particular, but not in limitation of the foregoing, in the event that you
violate the provisions of this paragraph 5 you hereby agree that, in addition to
the cessation of benefits payable under paragraph 4 of this Agreement and other
remedies permitted by law, the Company may require you to forfeit the Units and
pay back to the Company any amount paid to you under this Agreement.

 

6. Miscellaneous.

 

  a. Merger Clause; Severability. This letter contains the entire agreement
between you and the Company, and supersedes all prior and contemporaneous
communications, agreements and understandings, whether written or oral, with
respect to your employment and the termination thereof. The provisions of this
Agreement are severable. That means if any provision is held to be invalid or
unenforceable, it shall not affect the validity or enforceability of any other
provision.



--------------------------------------------------------------------------------

  b. Amendment; Headings. This Agreement may not be modified or amended, and no
breach will be deemed to be waived, unless agreed to in writing by you and the
General Counsel for the Company or her expressly authorized designee. The
captions and headings in this Agreement are for convenience only, and in no way
define or describe the scope or content of any provision of this Agreement.

 

  c. Governing Law and Venue. This Agreement is governed by Federal law and the
laws of Delaware to the extent not preempted by Federal law. The parties agree
that Delaware courts shall have exclusive jurisdiction and venue over any claim
made by any of the parties hereunder. The parties further agree that the
Delaware courts have personal jurisdiction over the parties to this Agreement.

 

Very truly yours, The Gymboree Corporation By:  

/s/ Lynda Gustafson

  Name: Lynda Gustafson   Title: VP, Corporate Controller Giraffe Holding, Inc.
By:  

/s/ Lynda Gustafson

  Name: Lynda Gustafson   Title: VP, Corporate Controller

 

Accepted and Agreed:

By:  

/s/ Kip M. Garcia

  Kip M. Garcia